Case 20-00523       Doc 14     Filed 05/29/20 Entered 05/29/20 06:14:51          Desc Main
                                 Document     Page 1 of 2



                  IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF IOWA


 In Re:                                         )
                                                )
 BENJAMIN W. VANHORN                            )     Chapter 7 Bankruptcy
                                                )
                                                )     No. 20-00523
              Debtor(s).                        )



                  TRUSTEE’S MOTION FOR EXTENSION OF TIME
                         TO OBJECT TO EXEMPTIONS


          COMES NOW Trustee Sheryl L. Schnittjer, and respectfully states as follows:

             1. On April 20, 2020, the Debtor filed a voluntary Chapter 7 Petition in this

                 Court.

             2. The Meeting of Creditors was held and concluded on May 18, 2020.

             3. The last day to object to exemptions would therefore be June 18, 2020.

             4. The Trustee has requested additional information from the debtor such as

                 bank statements and information regarding the liquidation of assets that

                 may constitute a preference and/or fraudulent transfer.

             5. Review of this information may give rise to warranting an objection to

                 exemption.

             6. N.D.L.R. 4003-1(c) authorized this Court to extend the exemption

                 objection deadline by 30 days, pursuant to request from the Trustee.

          WHEREFORE, the Trustee respectfully prays that this Court, pursuant to

 N.D.L.R. 4003-1(c), enter and enroll an Order extending the exemption objection

 deadline for the Trustee and U.S. Trustee only for thirty (30) days, i.e., through and
Case 20-00523     Doc 14    Filed 05/29/20 Entered 05/29/20 06:14:51        Desc Main
                              Document     Page 2 of 2



 including July 18, 2020 and for such other relief as may be just and proper under the

 premises.




                                    _/s/ Sheryl L. Schnittjer
                                    Sheryl L. Schnittjer
                                    CHAPTER 7 TRUSTEE
                                    delhisls926@gmail.com
                                    24695 207th Ave.
                                    Delhi, IA 52223
                                    Phone: 319.721.6190
                                    Fax: 866.254.7858


 SERVICE LIST

 Office of U.S. Trustee
 United States Federal Courthouse
 111 7th Ave. SE, Box 17
 Cedar Rapids, IA 52401-2101

 Benjamin W. Vanhorn
 PO Box 5
 Spillville, IA 52168

 Stuart G. Hoover
 Attorney at Law
 820 Locust St.
 Dubuque, IA 52001
